UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50502 ROOT9B TECHNOLOGIES, INC. (Exact Name of registrant as Specified in Its Charter) Delaware 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 72,454,936 shares of common stock were outstanding as of May 5, 2015. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 2 Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 2 Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 Consolidated Statements of Comprehensive Income(Loss) (Unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 4 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2015 and March 31, 2014 6 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 Exhibits / Certifications Exhibit 31.1 - CEO Exhibit 31.2 - CFO Exhibit 32.1 - CEO Exhibit 32.2 - CFO 101.INS*-XBRL Instance Document. . 101.SCH* -XBRL Taxonomy Extension Schema Document. 101.CAL* -XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF*-XBRL Taxonomy Extension Definition Linkbase Document. . 101.LAB* -XBRL Taxonomy Extension Label Linkbase Document. 101.PRE *-XBRL Taxonomy Extension Presentation Linkbase Document. * Furnished herewith. XBRL (Extensible Business Reporting Language) information isfurnished and not filed or a part of a registration statement or prospectus for purposesof Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed forpurposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwiseis not subject to liability under these sections. 1 PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ROOT9B TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2014 (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Marketable securities Cost and estimated earnings in excess of billings Prepaid expenses and other current assets Total current assets Construction in Progress - at cost - Property and Equipment - at cost less accumulated depreciation OTHER ASSETS: Goodwill Intangible assets - net Investment in cost-method investee Deferred income taxes - Cash surrender value of officers' life insurance Deposits and other assets Total other assets TOTAL ASSETS $ $ See Notes to Consolidated Financial Statements 2 (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Notes payable $ $ Factored receivables obligation - Current portion of long-term debt Accounts payable Billings in excess of costs and estimated earnings Accrued expenses and other current liabilities Total current liabilities NONCURRENT LIABILITIES: Long term debt - net of current portion Derivative liability Deferred tax liability - Total noncurrent liabilities STOCKHOLDERS' EQUITY (DEFICIT): Preferred stock, $.001 par value, 4,985,000 authorized, no shares issued or outstanding at March 31, 2015 and December 31, 2014. - - Class B convertible preferred stock, no liquidation preference $.001 par value, 2,000,000 shares authorized, 200,000 and 1,080,000 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively. Class C convertible preferred stock, $.001 par value, 2,500,000 shares authorized, 2,380,952 shares issued and outstanding at March 31, 2015 and December 31, 2014. Common stock, $.001 par value, 125,000,000 shares authorized, 72,136,243 and 48,670,144 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income - Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See Notes to Consolidated Financial Statements 3 ROOT9B TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2015 March 31, 2014 NET REVENUE $ $ OPERATING EXPENSES: Cost of revenues Selling, general and administrative Depreciation and amortization Acquisitionrelated costs - Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Derivative (expense) income ) Interest expense, net ) ) Other income Total other (expense) income ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT - NET INCOME (LOSS) ) PREFERRED STOCK DIVIDENDS ) ) NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares: Basic Diluted See Notes to Consolidated Financial Statements 4 ROOT9B TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2015 March 31, 2014 Net Income (Loss) $ $ ) Other comprehensive income: Foreign currency translation gain - Other comprehensive income - COMPREHENSIVE INCOME (LOSS) $ $ ) See Notes to Consolidated Financial Statements 5 ROOT9B TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 March 31, 2015 March 31, 2014 Cash flows from operating activities: Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Amortization of debt discount - (Increase) decrease in cash surrender value of officers' life insurance ) (Income) loss from change in value of derivatives ) Deferred income taxes ) - Stock option / warrant compensation expense Gain on sale of assets ) - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) ) Decrease (increase) in marketable securities ) Decrease (increase) in costs and estimated earnings in excess of billings Decrease (increase) in prepaid expenses ) ) Decrease (increase) in deposits and other assets ) ) Increase (decrease) in accounts payable and accrued expenses ) ) Increase (decrease) in factored receivables obligation - Increase (decrease) in billings in excess of costs and estimated earnings ) Net cash used in operating activities ) ) Cash flows from investing activities: Cash paid in acquisitions net of cash acquired ) - Proceeds on sale of assets - Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Warrants and Options Exercised - Common stock issuances - Net (payments) proceeds from line of credit - ) Net cash provided by (used by) financing activities ) Net (decrease) increase in cash ) Cash - beginning of period Cash - end of period $ $ See Notes to Consolidated Financial Statements 6 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: March 31, 2015 March 31, 2014 Cash payments for: Interest $ $ Income taxes $ $
